          Case 1:20-cr-10015-DJC Document 53 Filed 01/31/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


______________________________
                              )
UNITED STATES                 )
                              )
v.                            )                     Docket No. 20-10015-DJC
                              )
ZAOSONG ZHENG,                )
                              )
            Defendant.        )
______________________________)


                   MOTION TO RECONSIDER ORDER OF DETENTION
       The Defendant moves for the Court to reconsider its Order of Detention, for the reasons

stated in a memorandum that was filed with the Court today.

Respectfully submitted,
                                                    By his attorney,

                                                    /s/ David Duncan
                                                    Norman S. Zalkind (BBO #538880)
                                                    David Duncan (BBO #546121)
                                                    Inga S. Bernstein (BBO #627251)
                                                    Zalkind Duncan & Bernstein LLP
                                                    65a Atlantic Avenue
                                                    Boston, MA 02110
                                                    (617) 742-6020
                                                    dduncan@zalkindlaw.com

Dated: January 31, 2020



                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each party by hand delivery and by electronic filing on this date.

                                                            /s/ David Duncan
